CALOGERO, J.,
concurs. The appeal court’s quotation regarding “possible employment involvement” re final heart failure and “could have or might be” the results of possible employment involvement is not a quotation from Guidry v. Sline Industrial Painters, Inc., 418 So.2d 626 (La.1982), as might be concluded from the opinion’s placing this citation'immediately succeeding the quotation, but rather a quote from the trial judge who referred to Larsen’s Workmen’s Compensation Law, Vol. 2, § 80.32, page 322.
BLANCHE and LEMMON, JJ., would grant the writ.